Citation Nr: 0428956	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
closed head injury, including headaches and hearing loss.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture, right elbow, with loose bodies. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1957.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and January 2003 rating decisions 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified in support 
of his claims at a hearing held at the RO before the 
undersigned in November 2003.

The claim of entitlement to an evaluation in excess of 20 
percent for residuals, fracture, right elbow, with loose 
bodies, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this claim. 

The Board notes that, during a VA examination conducted in 
January 2002, the veteran appears to have raised a claim of 
entitlement to service connection for fungus of the toenails.  
The RO acknowledged this claim in a VA Form 21-6789 (Deferred 
Rating Decision) dated August 2003, but did not adjudicate it 
or undertake any other action in response.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for service connection.

2.  The veteran does not currently have residuals of an in-
service closed head injury. 


CONCLUSION OF LAW

Residuals of a closed head injury, including headaches and 
hearing loss, were not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the claim now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claim for service 
connection for residuals of a closed head injury, including 
headaches and hearing loss, does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
held that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must "request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-124. 

In this case, the RO provided the veteran VCAA notice in 
September 2002, prior to initially denying the veteran's 
claim in a rating decision dated January 2003.  The timing of 
this notice thus reflects compliance with the express timing 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.

In its VCAA notice dated September 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim, the 
change in the law, and VA's newly expanded duties to notify 
and assist.  The RO indicated that it was developing the 
veteran's claim pursuant to the latter duty and would assist 
the veteran in obtaining and developing all outstanding 
evidence provided he identified the source or sources of that 
evidence, including the name and addresses of all treatment 
providers and the dates of treatment.  The RO indicated that 
it would make reasonable efforts to assist the veteran, 
including by obtaining medical records, employment records, 
or records from other Federal agencies, but that ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all pertinent evidence.  The RO identified the 
records it had already secured in support of the veteran's 
claim and indicated that the veteran could accept VA's 
assistance in obtaining all other pertinent, outstanding 
evidence or submit such evidence on his own initiative. 

In addition, in a rating decision dated January 2003, another 
letter dated March 2003, and statement of the case issued in 
July 2003, the RO provided the veteran much of the same 
information provided in the September 2002 letter.  As well, 
the RO notified the veteran of the reasons for which his 
claim had been denied, the evidence it had requested in 
support of that claim, the evidence it had considered in 
denying the claim, and the evidence still needed to 
substantiate that claim.  As well, the RO provided the 
veteran the law and regulations pertinent to his claim, 
including those governing VA's duties to notify and assist.

Regardless, at the November 2003 hearing, the veteran's 
representative waived the veteran's right under the VCAA to 
cure any possible defect in notice by remanding the veteran's 
claim to the RO for issuance of new notice.  Tr. at 2 (Nov.5, 
2003).

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and VA and private 
treatment records.  Since then, in a written statement 
received in April 2003, the veteran's representative 
indicated that all necessary information had been submitted 
to VA in support of the veteran's service connection claim.  

The RO did not conduct further medical inquiry in an effort 
to substantiate the veteran's claim by obtaining a medical 
opinion regarding the etiology of the veteran's neurological 
complaints.  The veteran alleges that these complaints result 
from a closed head injury sustained in service.  However, the 
veteran's service medical records and other evidence of 
record fail to substantiate that such an injury occurred.  
Accordingly, any effort to obtain a medical opinion relating 
the complaints to the alleged injury would be futile.   

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for residuals of a 
closed head injury he allegedly sustained in service.  In 
written statements submitted during the course of this appeal 
and during his November 2003 hearing, he indicated that these 
residuals include hearing loss, headaches, pressure in the 
head, dizziness, lightheadedness, vomiting and a crease in 
his skull.  He explained that during service, while working 
as a fireman, he was involved in an accident where the driver 
of a fire truck backed up over him.  This allegedly caused a 
span wrench to go through his hand and the back tire of the 
truck to hit the back of his head and fracture the left side 
of his skull.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system became manifest 
to a degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from July 1954 
to July 1957.  According to his service medical records, 
during that time frame, he did not complain of, or receive 
treatment for, hearing loss or any neurological symptoms, 
including headaches.  However, as alleged, he was involved in 
an accident while firefighting, during which he fell off a 
truck and the rear wheel passed over the inner aspect of his 
arm.  This resulted in a fracture of his right humerus.  All 
treatment records associated with this accident fail to 
indicate that this accident involved any sort of head injury.  
On separation examination conducted in May 1957, the veteran 
expressed no complaints other than one related to his feet.  
An examiner noted a history of an accident, during which a 
fire truck knocked the veteran down and fractured his right 
arm.  The examiner further noted that this injury required 
four weeks of hospitalization and resulted in complete 
recovery with only a residual scar.

Following discharge, beginning in 1974, the veteran began 
receiving treatment for medical complaints, including 
headaches, dizziness, nausea, and vomiting, and physicians 
diagnosed labrynthitis, surumin impaction, Meniere's disease, 
serous otitis, and left ear hearing loss.  During a treatment 
visit in December 1995, with Thomas O. Weisman, M.D., the 
veteran reported that, in service, he suffered an old injury 
secondary to an explosion.  He never mentioned a head injury.  

To prevail in his claim, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran has submitted no evidence other than 
his own assertions establishing that his hearing loss, 
headaches and other neurological problems represent residuals 
of an in-service head injury.  These assertions, alone, are 
insufficient to diagnose a current disability or to relate a 
current disability to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of an in-service closed 
head injury.  Based on that finding, the Board concludes that 
residuals of a closed head injury, including headaches and 
hearing loss, were not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied. 


ORDER

Service connection for residuals of a closed head injury, 
including headaches and hearing loss, is denied.  


REMAND

The veteran also seeks an increased evaluation for his 
service-connected right elbow disability.  Additional 
development by the RO is necessary before the Board can 
adjudicate this claim.

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  With regard to this particular 
claim, the RO has not yet satisfied its duties to assist and 
notify.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO afforded the 
veteran such an examination in January 2002, but since then, 
during his hearing, the veteran has alleged that his right 
elbow disability has worsened.  It is thus necessary to 
afford the veteran another VA examination, during which an 
examiner can assess the current level of impairment caused by 
that disability.    

Second, the RO has not yet sent the veteran VCAA notice 
pertaining to his claim for an increased evaluation.  
Although, at the hearing, the veteran's representative waived 
the veteran's right to have the RO do so, because this claim 
is being remanded for another purpose, such action is 
appropriate.  Therefore, on remand, the RO should send the 
veteran notice of the evidence needed to support his claim 
for an increased evaluation, explain to him whether he is 
responsible for submitting such evidence or whether VA will 
obtain and associate such evidence with the claims file, and 
advise him to provide all evidence in his possession that 
pertains to that claim. 

This case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination of his right elbow.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all objective clinical 
findings associated with the 
veteran's right elbow; 

b) specifically indicate whether the 
veteran has limitation of flexion 
and/or extension of the right elbow, 
and/or ankylosis, and if so, 
describe the degree of the 
limitation and/or the nature of the 
ankylosis;   

c) consider whether the veteran's 
right elbow disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the right elbow 
disability, to include reflex 
changes; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The RO should then review the claims 
file and ensure that all notification 
action and any other development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim for an 
increased evaluation, indicating whether 
the veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to that claim.  The RO should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
for an increased evaluation based on all 
of the evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



